Citation Nr: 0929279	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  97-24 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active duty for training from February to 
August 1964, and in August 1965 and May 1966, and active 
service from June 1966 to October 1968.  He served in the 
Republic of Vietnam from June 1967 to June 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The record indicates that the claim has been 
remanded on four different occasions - August 1998, November 
2003, June 2004, and May 2008.  The purpose of those remands 
was to obtain additional evidence with respect to the 
appellant's claim.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The appellant served in unit in the Republic of Vietnam 
that participated in the counter offensive against the North 
Vietnamese Tet Offensive.

3.  The appellant experienced a stressor situation while in 
Vietnam; the stressor situation has been verified by the 
Department of Defense.

4.  The appellant has been diagnosed as suffering from PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, PTSD 
was incurred in or aggravated by the appellant's military 
service.  38 U.S.C.A. §§ 1101, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has petitioned the VA asking that service 
connection be granted for an acquired psychiatric disorder, 
to include PTSD.  He has claimed that while stationed in the 
Republic of Vietnam in 1967 and 1968, his unit was subject to 
intense mortar and rifle fire by the enemy.  He contends that 
he suffers from flashbacks and nightmares of those incidents, 
along with others, and experiences depression and anxiety.  
As such, he asks that VA compensation benefits be assigned 
for a psychiatric disorder he claims should be classified as 
PTSD.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has substantially satisfied the duties to notify and 
assist, as required by the VCAA.  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant proceeding with this issue given 
the favorable nature of the Board's decision with regard to 
the issue of service connection.

The appellant has contended that while stationed in Vietnam, 
he was constantly exposed to various stressors.  He further 
says he was constantly worried that he would be killed 
through the performance of his duties.  He avers that this 
fear has produced nightmares and flashbacks that he continues 
to suffer therefrom.  In summary, the appellant, along with 
his representative, has claimed that all of these factors 
were stressful situations which, in turn, led to the 
development of PTSD, from which the appellant now suffers.

The record reflects that the appellant served in Vietnam with 
the 75th Supply Company, of the 277th Supply and Service 
Battalion, at the US Army Depot at Long Binh.  The appellant 
has stated that his unit underwent rocket and mortar fire 
during the Tet Offensive.  Although he was not with his unit 
at the beginning of the offensive, he maintains that he was 
still fired upon by the enemy when he returned to his unit in 
February 1968.  Records obtained from the service department 
do confirm that the appellant's unit came under enemy fire 
during Tet.  The appellant's own service records show that he 
participated, in some manner, in a counter offensive 
operation against the North Vietnamese.  His service 
personnel records notes that the appellant was issued a 
National Defense Service Medal, a Vietnam Campaign Medal, and 
a Vietnam Service Medal.  The official records do not show 
that the appellant was awarded a personal or unit valour 
award, such as a Bronze Star Medal for Valor, a Purple Heart 
Medal, or a Presidential Unit Citation.  The record also does 
not show that the appellant fired his personal weapon at the 
enemy such that he might have been awarded a Combat 
Infantryman Badge or a similar award from the Army.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2008), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the appellant presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the appellant's present condition.  Savage 
v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2008).  The Court has 
held that when aggravation of a appellant's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Eligibility for a PTSD service connection award requires that 
three elements must be present according to VA regulations:

(1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.125(a);

(2) credible supporting evidence that the 
claimed inservice stressor actually 
occurred; and

(3) a link, established by medical 
evidence, between the current symptoms 
and the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2008).  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  If the evidence establishes that the 
appellant engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the appellant's service, the 
appellant's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  See also 38 U.S.C.A. § 
1154(b) (West 2002).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(t) (2008).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the 
Court took judicial notice. of the mental health profession's 
adoption of the DSM-IV in May 1994 (first printing) and its 
more liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke. . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-
41 (1997). .

For the purposes of establishing service connection, a 
stressor is an event experienced by the appellant during 
active service that is outside the range of normal human 
experience and that would be markedly disturbing to almost 
anyone.  Examples of such events are experiencing an 
immediate threat to one's life, or witnessing another person 
being seriously injured or killed.  It is the distressing 
event, rather than the mere presence in a "combat zone" 
that may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD.  See Zarycki v. Brown, 6 Vet. 
App. 91, 99 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Relative to PTSD, if the evidence shows that the appellant 
was engaged in combat with the enemy and the claimed stressor 
was related to combat, no further development for evidence of 
a stressor is necessary.  If the claimed stressor is not 
related to combat with the enemy, a history of a stressor as 
related by the appellant is, in itself, insufficient.  
Service records must support the assertion that the appellant 
was subjected to a stressor of sufficient gravity to evoke 
the symptoms in almost anyone.  Thus, the existence of a 
recognizable stressor or accumulation of stressors must be 
supported.  It is important that the stressor be described as 
to its nature, severity, and date of occurrence.  Manual M21-
1, Part VI, para. 7.46(e),(f) (Dec. 21, 1992).

Additionally, with regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the appellant 
"engaged in combat with the enemy." 38 U.S.C.A. § 1154(b) 
(West 2002).  "Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki, supra; 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2008).

The appellant's principal claimed stressors have nothing to 
do with combat per se or being fired upon by the enemy.  The 
stressors are however related to the appellant being in a war 
zone or hostile territory.  The stressors do not involve the 
appellant being in an area that received rocket or mortar 
fire.  However, despite the appellant's service in a hostile 
area, he never received awards and decorations that would 
substantiate his combat-related assertions.  Nevertheless, 
the appellant may be deemed to have served in a war area if 
it is shown that the appellant was stationed in a location 
that subjected him to combat-type situations.  See Pentecost 
v. Principi, 16 Vet. App. 124 (2004).

The appellant and his representative have proffered numerous 
statements that discuss the appellant's duties and 
observations while the appellant was stationed in Vietnam.  
These statements have been forwarded to Joint Service Records 
Retention Center (JSRRC).  JSRRC has confirmed that the 
appellant's unit came under heavy enemy fire during the 
months of the Tet Offensive.  Given the time period during 
which the appellant was assigned to South Vietnam and the 
type of incidents he reported that were stressful, the Board 
finds this information is sufficient to verify that the 
appellant was exposed to significant, life-affecting 
stressors.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  After review of the evidence the Board finds that 
service personnel records and the historical information 
concerning the appellant's unit, proffered by the appellant 
and his representative, establish that the appellant served 
in a hostile area.  As his stressors are consistent with 
service and an individual stationed in a hostile territory, 
the Board finds no further verification of the appellant's 
stressors are necessary.

During the course of this appeal, the appellant has been 
treated by VA medical providers, and they have concluded that 
he suffers from the symptoms and manifestations of 
posttraumatic stress disorder (PTSD).  It has been suggested 
in the medical records that the appellant's PTSD was and is 
the result of his service in Vietnam.  It should also, 
however, be noted that a medical examiner has opined that the 
appellant's PTSD has been caused by post-service life 
experiences and events.  

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether the evidence is against the claim, 
in which case service connection must be denied.  38 U.S.C.A. 
§ 5107 (West 2002 & Supp. 2008); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The record presents a valid diagnosis of 
PTSD related to stressful experiences the appellant reported 
he underwent during his service in Vietnam.  Accordingly, 
after careful review of all the evidence of record, the Board 
finds that the appellant manifests PTSD that is the result of 
stressors he experienced while in Vietnam.  The Board 
therefore concludes that service connection for PTSD is 
appropriate.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


